Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 4/18/2022 has been entered
Claims 1, 3, 5, 7, 9-11, 13, 15, 17, and 19-20 are allowed.
Claims 2, 4, 6, 8, 12, 14, 16, 18 are canceled

Allowable Subject Matter
Claims 1, 3, 5, 7, 9-11, 13, 15, 17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant invention is related to early frequency reporting for fast carrier aggregation (CA) and/or dual connectivity (DC).   
Prior art was found for the claims as follows:
Dalsgaard (US 2021/0045000)
Hong (US 2019/01329000)
Bergstrom (US 2021/0092787)
Hong (US 2019/0037425)
For the independent claims 1, 11, and 20, Dalsgaard (US 2021/0045000) teaches the original limitations in Fig 5C and paragraph 50 that the UE receives idle mode measurement configuration, and in the results the UE may include whether or not the UE can aggregate a given measured carrier with the carrier of the serving cell. As far as the amended limitations, Dalsgaard teaches some of them but not all.  Dalsgaard does not teach receiving a response message in response to a connection request to transition from RRC idle/inactive to RRC connected, however Hong (US 2019/01329000), amongst other references, teaches this in paragraph 199.    Dalsgaard does not teach that the idle/inactive measurement configuration includes a list of cells to be measured for each of the one or more frequencies., however Bergstrom (US 2021/0092787) teaches in paragraph 45 that the UE receives an indication of which cells and/or carriers to measure in idle mode.  Dalsgaard does not teach where the idle/inactive measurement information includes cell IDs associated with a specific frequency, however Hong (US 2019/0037425) teaches in paragraph 127 that cell identifiers may be includes in idle mode measurement results.  Dalsgaard further does not teach checking the measured frequencies to determine at least one valid cell before then checking whether the frequencies for the valid cell(s) are capable of CA or DC operation with the serving frequency.   Hence the mentioned references do not teach all the limitations of the amended independent claims, and it also would not be reasonable to combine all the references mentioned.     
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday - Thursday - 8:30 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.D/             Examiner, Art Unit 2412                   

/CHARLES C JIANG/             Supervisory Patent Examiner, Art Unit 2412